Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 03, 2019

The Court of Appeals hereby passes the following order:

A20A0249. STEVEN COLLINS v. THE STATE.

      In 2015, Steven Collins pleaded guilty to 11 counts of theft by taking, and the
trial court sentenced him as a recidivist. In 2017, he filed a “Motion to Correct Void
Sentence,” challenging his recidivist sentence. On August 31, 2017, the trial court
denied Collins’s motion, and he filed the instant appeal on October 3, 2017.
      Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because this appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Here, Collins filed his notice of appeal 33 days after the trial court’s order was
entered. Accordingly, we lack jurisdiction to consider this appeal, and which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/03/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.